ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_07_EN.txt. 163

SEPARATE OPINION OF JUDGE EL-ERIAN

I concur in the Opinion of the Court. | am in agreement with the analysis
of the facts of the case, the statement of the applicable principles of law and
the precise and clear replies furnished by the Opinion. I am moved to write
a separate opinion, first to elaborate on a few preliminary questions, and
second to relate some of the points raised in the Opinion to the general law
of international organizations.

I wish first to address myself to a question of a preliminary character
relating to the constitutional grounds and substantive reasons on the basis
of which I opted for giving positive replies to the present request. The two
questions posed in the request are legal questions. One concerns a problem
of treaty interpretation. The other seeks to enunciate the legal responsi-
bilities of the parties to the treaty envisaged in the first question in case of
an affirmative answer to that question.

In the written and oral statements and documents submitted to the
Court, a number of issues concerning the interpretation of certain provi-
sions of the Constitution of the World Health Organization and other legal
texts were raised. These questions involved : (1) the interpretation of the
1951 host agreement between Egypt and the World Health Organization
and the conditions applicable to its revision and denunciation ; (2) the
power of an international organization to establish a regional office and
the conditions for the exercise of such a power ; (3) the rules governing the
integration with the WHO of pre-existing inter-governmental regional
health organizations ; and (4) the legal principles regulating the selection
and transfer of the site of a regional office. All these are legal questions,
“arising within the scope of the activities” and “within the competence of
the Organization”, on which the WHO has been “authorized” to “request
advisory opinions of the Court” (Art. 96, para. 2, of the Charter of the
United Nations ; Art. 65, para. 1, of the Statute of the Court ; Art. 76 of
the Constitution of the WHO; Art. X, para. 2, of the 1947 Agreement
between the United Nations and the WHO).

In the debates in the World Health Assembly on the draft resolution
which served as a basis for the present request, some of the statements of
those who opposed the draft resolution appeared to imply that the ques-
tion of the transfer of the Alexandria Regional Office was a political
question. This was by no means the first occasion on which similar
exceptions had been taken in connection with requests for advisory opin-

94
164 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

ions of the Court, whether in the course of debates before the international
organization requesting the opinion, or in the written or oral arguments
submitted to the Court. In one of its opinions this Court stated :

“It has been argued that the question put to the Court is intertwined
with political questions, and that for this reason the Court should
refuse to give an opinion. It is true that most interpretations of the
Charter of the United Nations will have political significance, great or
small. In the nature of things it could not be otherwise. The Court,
however, cannot attribute a political character to a request which
invites it to undertake an essentially judicial task, namely, the inter-
pretation of a treaty provision.” (Certain Expenses of the United
Nations (Article 17, paragraph 2, of the Charter), Advisory Opinion,
LCJ. Reports 1962, p. 151.)

A distinction should, therefore, be made between the political character
of the problem which gives rise to a request for advisory opinion and the
legal character of the question which constitutes the subject-matter of the
requested opinion. The criterion is the intrinsic nature of the questions
rather than the various extrinsic factors.

But even if the question put to the Court is a legal question, the Court
may decline to answer it. Basing itself on what it termed the “permissive
character” of Article 65 of its Statute, from which its power to give an
advisory opinion is derived, the Court stated in one of its Opinions that it
had “the power to examine whether the circumstances of the case are of
such a character as should lead it to decline to answer the request” (/n-
terpretation of Peace Treaties with Bulgaria, Hungary and Romania, First
Phase, 1. C.J. Reports 1950, p. 72). In another Opinion the Court said that
only “compelling reasons” should lead it to refuse to give a requested
advisory opinion (Judgments of the Administrative Tribunal of the ILO upon
Complaints Made against Unesco, .C.J. Reports 1956, p. 86). I see no
reasons, compelling or not, for the Court to depart in the present request
from its consistent practice of acceding to requests for advisory opinions.
There are valid reasons, and indeed a need for giving authoritative legal
guidance to the WHO. When the opinion of the Director of the Legal
Division of the WHO was sought by the World Health Assembly on the
interpretation of Section 37 of the 1951 Agreement between the WHO and
Egypt, he contented himself with pointing out the issues involved and the
alternative possible interpretations. He refrained from giving a definitive
interpretation. Nor was the Working Group of the Executive Board of the
WHO able to agree on a definitive interpretation of Section 37 of the 1951
Agreement. In its resolution WHA 33.16 of 20 May 1980 the World Health
Assembly noted that “the Working Group of the Executive Board has been
unable to make a judgment or a recommendation on the applicability of
Section 37 of this Agreement” (the Agreement of 1951). In paragraph 4.3 of
its report, the Working Group stated that it was “not in a position to decide
whether or not Section 37 of the Agreement with Egypt is applicable”, and
that “the International Court of Justice could possibly be requested to

95
165 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

provide an advisory opinion under Article 76 of the WHO Constitution”
(WHA33/19/Ann. 1, EB65/19 Rev.1, 16 January 1980).

Another question of judicial policy which weighs with me to the extent
that it needs to be specially brought out is briefly stated below. In the
debates in the World Health Assembly on the draft resolution proposing
the request for the present opinion, some of those who opposed the pro-
posal alleged that it was a political manoeuvre designed to postpone the
decision concerning the transfer of the Regional Office. I wish to note first
that the jurisprudence of the Court has established that it “is not concerned
with the motives which may have inspired [the] request” (Conditions of
Admission of a State to Membership in the United Nations (Article 4 of
Charter), Advisory Opinion, 1948, I.C.J. Reports 1947-1948, p. 61 ; see also
Competence of the General Assembly for the Admission of a State to the
United Nations, Advisory Opinion, I.C.J. Reports 1950, pp. 6f. ; and Certain
Expenses of the United Nations (Article 17, paragraph 2, of the Charter),
Advisory Opinion, I.C.J. Reports 1962, p. 155).

But I also wish to point out that when concern is expressed in the debates
in an international organization regarding the legal implications of a
certain decision, such concern is a legitimate one which should be satisfied
and not be dismissed as dilatory tactics. It is imperative for international
organizations to base their actions on valid and solid legal grounds and
take their decisions in full awareness of their legal implications and guided
by an authoritative interpretation of their constitutions. The overriding
objective should be the observance of the principles of the organization
and the fulfilment of it purposes. The common interest of the member
States of the organization can be adequately assured not through the
excessive influence of political considerations which are of a transient
character but on the basis of respect for legal safeguards and constraints.
The United Nations is required by its Charter to carry out its most political
function, which is the maintenance of international peace and security,
and the settlement of international disputes, under Article 1, paragraph 1:
“in conformity with the principles of justice and international law”.

From the outset, the General Assembly of the United Nations recog-
nized the importance of the role of the advisory jurisdiction of the Court in
the interpretation of the constituent instruments of the specialized agen-
cies. At its second session in 1947, the General Assembly adopted a
resolution on the “need for greater use by the United Nations and its
organs of the International Court of Justice”. In its resolution 171 (ID, the
General Assembly noted that “it is of paramount importance that the
interpretation of the Charter of the United Nations and the constitutions of

96
166 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

the specialized agencies should be based on recognized principles of interna-
tional law” (emphasis added). It recommended that

“Organs of the United Nations and the specialized agencies should,
from time to time, review the difficult and important points of law
within the jurisdiction of the International Court of Justice which
have arisen in the course of their activities and involve questions of
principle which it is desirable to have settled, including points of law
relating to the interpretation of the Charter of the United Nations or
the constitutions of the specialized agencies, and, if duly authorized in
accordance with Article 96, paragraph 2, of the Charter, should refer
them to the International Court of Justice for an advisory opin-
ion.”

*
* *

In considering the full meaning and implications of the questions on
which the Court was asked to give advice, the Opinion rightly states that,
although the questions in the request are formulated in terms only of
Section 37 of the 1951 Agreement, the true legal question under con-
sideration in the World Health Assembly and therefore the legal question
submitted to the Court by the request is : What are the legal principles and
rules applicable to the question under what conditions and in accordance
with what modalities a transfer of the Regional Office from Egypt may be
effected ? I fully agree with the Opinion’s assertion that if the Court is to
remain faithful to the requirements of its judicial character in the exercise
of its advisory jurisdiction it must ascertain what are the legal questions
really at issue in questions formulated in a request.

I wish to make two comments on the power of the Court to interpret a
question submitted to it for an advisory opinion.

The first comment relates to the jurisprudence of both the Permanent
Court of International Justice and this Court. This jurisprudence estab-
lishes that, this being inherent in the quality of the Court as a judicial
organ, it has the power to interpret any request for advisory opinion. This
power has been exercised by the Court both to determine the object for
which the question was put, and in interpretation of the question itself.
Instances in the jurisprudence of both the Permanent Court of Interna-
tional Justice and the present Court are to be found in the following cases :
Nationality Decrees Issued in Tunis and Morocco, Status of Eastern
Carelia ; Competence of the ILO to Regulate Incidentally the Personal Work
of the Employer ; Jurisdiction of the European Commission of the Danube ;
Jurisdiction of the Courts of Danzig; Free City of Danzig and the ILO;
Treatment of Polish Nationals and Other Persons of Polish Origin or Speech
in the Danzig Territory ; Conditions of Admission of a State to Membership in
the United Nations ; Interpretation of Peace Treaties with Bulgaria, Hungary

97
167 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

and Romania, Effect of Awards of Compensation Made by the United
Nations Administrative Tribunal ; Voting Procedure on Questions Relating
to Reports and Petitions concerning the Territory of South West Africa ;
Admissibility of Hearings of Petitioners by the Committee on South West
Africa ; Constitution of the Maritime Safety Committee of the Inter-Govern-
mental Maritime Consultative Organization ; Certain Expenses of the United
Nations.

In his book on The Extent of the Advisory Jurisdiction of the International
Court of Justice (Leyden, 1971) Kenneth James Keith presents a detailed
analysis of cases where the Court found it necessary to “redraft” the
question posed it in order to ascertain its real object and true meaning.

I wish also to point out that the principle of effective interpretation is
also inherent in the purpose and raison d’être of the advisory jurisdiction of
the Court. In one of its resolutions requesting an advisory opinion of the
Court, the General Assembly of the United Nations used the words “Re-
cognizing its need for authoritative legal guidance” (G.A. res. 1731 (XVID).
If the Court is to provide such guidance, it cannot content itself with giving
a formalistic or simplistic reply based on a narrow construction of the
question as drafted. It is incumbent upon it to establish what is at issue and
what is involved when an international organization is contemplating a
certain course of action and seeking clarification of legal issues and the
provision of guidelines based on legal principles and rules.

In evaluating the purposes served by the advisory jurisdiction of the
Permanent Court of International Justice, Manley Hudson singled out in
particular its contribution to the work of the Council of the League of
Nations, the International Labour Organisation and other international
bodies which were able, through the Council of the League, to request
advisory opinions. In his work on the old Court, Hudson states :

“In several instances, advisory opinions greatly facilitated the work
of the Council of the League of Nations . . .[ T]he Court’s opinion may
clarify difficult questions as to the Council’s competence, or it may
dispose of legal questions which condition progress in the settlement
of political issues...

Advisory opinions also facilitated the efficient functioning of inter-
national institutions other than the Council. International bodies do
not operate automatically, and many legal questions may arise to
impede their action. In numerous instances authoritative answers to
such questions were obtained from the Court through the mediation
of the Council.” (Manley O. Hudson, The Permanent Court of Inter-
national Justice 1920-1942, A Treatise, 1943, p. 523.)

The contribution of the new Court to the work of the United Nations
system cannot be over-emphasized. Owing to the new organic relationship

98
168 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

of the Court with the United Nations (the Statute being an integral part of
the Charter and the Court being one of the principal organs of the United
Nations) the Court regards itself, rightly, as being under the duty of
participating, within its competence, in the activities of the Organization.
The same applies to the other international organizations related to the
United Nations, i.e., the specialized agencies which may directly request
advisory opinions of the Court.

The importance of authoritative legal guidance to the work of interna-
tional organizations is reflected in the relatively substantial number of
advisory opinions relating to the competence of international organiza-
tions. Out of the 15 requests for advisory opinions submitted to this Court,
no less than ten related to the interpretation of legal issues concerning the
competence of the United Nations and certain specialized agencies.

I turn now to the question of the power of the WHO to select and
transfer the seat of one of its regional offices and the conditions for the
exercise of such a power. The Opinion has rightly pointed out that this
power is not absolute and that international organizations are subjects of
international law and, as such, are bound by any obligations incumbent
upon them under general rules of international law, under their constitu-
tions or under international agreements to which they are parties. I wish to
make a few reflections with a view to putting this problem in the context of
the general law of international organizations.

Constituent instruments of international organizations contain provi-
sions which establish their principal organs and empower those principal
organs to establish subsidiary organs as they deem necessary for the
performance of certain tasks. Characteristically, a subsidiary organ has
been established to carry out a specific task assigned to it by one of the
principal organs and has gone out of existence when the task has been
completed. Thus there are what may be called “short-lived” subsidiary
organs engaged in preparatory work, appointed to investigate particular
situations, or asked to study and report on some aspect of the organiza-
tion’s activities. Conversely, there are what have been referred to by some
writers as “operating agencies”. functioning on a “continuing” basis. They
are to be found in particular in the sphere of economic, social and technical
activities of international organizations, for example, the regional Eco-
nomic Commissions of the United Nations, Development Programme
Regional Offices, regional Information Centres and regional seats or
offices of the specialized agencies. Operational regional offices are usually
located in the territory of a State other than the State in whose territory the
seat of the organization itself is located. This renders necessary, in addition
to the decisions and acts adopted within the internal law of the organi-
zation, an agreement with the State which is chosen to host the operational

99
169 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

regional office. Thus while the power of an organization to establish a
regional office is derived from its constituent instrument and lies within its
discretion, the process of such an act involves the host State in whose
territory the regional office performs its activities and enjoys the legal
status necessary for such performance and enforced within the sphere of
action of the host State. The establishment of the regional office, is,
therefore, not a matter so absolutely and exclusively within the discretion
and power of the organization. The provision of a constitution of an
international organization empowering the organization to establish a
regional office cannot be interpreted in the abstract or in a vacuum. It must
be taken in conjunction with the other components of the process of the
establishment of the regional office and not separately from the actual
development of that process.

The composite character of the process illustrates the compound nature
of the legal act of establishing a regional office of an international orga-
nization. A decision is first taken in principle for the establishment of a
regional office. An invitation is extended by one of the States of the region
to host the office. The organization then decides to accept the invitation
tentatively and empowers its Director-General to enter into negotiations
with the State extending the invitation, with a view to determining the legal
status of the office, its privileges and immunities, the facilities to be
accorded by the host State and other working conditions. On the side of the
host State some preliminary steps are taken through the enactment of
national legislation which is subsequently completed and consecrated
vis-a-vis the organization by the host agreement. The establishment of a
regional office therefore comprises certain acts which belong to the inter-
nal law of the organization ; their sources are the constituent instruments
and decisions of the organization. But it also comprises certain acts which
fall within the territorial field of operation of the regional office, which is
the territory of the host State. The sources of these acts are the host
agreement and the related contractual engagements and arrangements. In
other words, two sets of law are involved here : the internal law of the
organization, and the law governing its external relations with States.

It follows that a regional office established by such a composite legal act
and elaborate process cannot be de-established without due regard to the
nature and character of such an act and process. The requirement of
consultations, negotiations and a notice period as a guarantee for the
stability of elaborately worked out and longstanding arrangements for
institutionalized co-operation among States and safeguards against their
abrupt discontinuance cannot be considered as something which would
fetter the power of an organization to establish a regional office.

One must distinguish between the power of an organization to establish
a regional office, which certainly is granted to it and is within its discretion,
and the exercise of such power, which may be submitted to certain safe-
guards and conditions. The same applies to the host State. Its consent is

100
170 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

necessary for the hosting of a regional office in its territory which is a
manifestation of its territorial sovereignty. But once this consent is given in
an internationally binding engagement, it becomes subject to whatever
safeguards have been provided for and in particular the notice period
attaching to any demand on its part for the transfer of the office from its
territory. Another illustration is to be found in the case of withdrawal by a
State from an international organization, which is an attribute of sover-
eignty, but for which a notice period is usually required.

In supporting or opposing the application of Section 37 of the 1951
Agreement in the case of the transfer of the WHO Regional Office from
Egypt, the written and oral statements submitted to the Court appear to
draw legal differences and conclusions from the question whether the
Agreement is a “headquarters or host agreement” or an “agreement on
privileges and immunities”.

Before stating how I view the 1951 Agreement in the light of its genesis
and nature, its legislative history and terms, I wish to make the following
observation :

In grouping all the agreements relating to the seats of international
organizations, whether the principal seats of the organizations or the seats
for their regional offices, as well as the arrangements for the places where
meetings of their organs or conferences convened under their auspices are
held in the territory of a State other than the State in whose territory the
seat of the organization is located, three categories may be identified.
There are first the “headquarters agreements” which are concluded
between the United Nations and specialized agencies on the one hand, and
States in whose territory they maintain headquarters on the other hand.
There are secondly the General Conventions on the Privileges and Immu-
nities of the United Nations and the Specialized Agencies, which were
concluded in 1946 and 1947 respectively.

The purpose of these two categories and their object is the definition of
the legal status, privileges and immunities of the organization, its officials,
representatives attending the meetings of its organs and conferences and
other persons engaged in its activities. They contain provisions which
recognize the legal capacity of the organization and accord it and its
property and assets immunity from every form of legal process. The
premises of the organization are inviolable. Representatives of member
States are accorded privileges and immunities generally enjoyed by dip-
lomatic envoys. Certain privileges and immunities are also accorded for
officials of the organization and for “experts on mission” for the organi-
zation. Therefore there is no basic difference in their legal nature. There are
differences of orientation and emphasis which derive from the difference
regarding the parties to the agreement and its sphere of operations. A
headquarters agreement is concluded between the organization and the

101
171 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

host State. It defines the status of the seat of the organization and covers
the activities of the organization which takes place within the territory of
the host State. On the other hand, the Conventions on Privileges and
Immunities are addressed to all member States and are designed to apply
to the organizations’ activities in their respective territories.

The third category consists of what may broadly be referred to as
“special agreements”. The Repertory of the Practice of the Organs of the
United Nations, Vol. V (1955), contains in its section on articles 104
and 105 of the Charter a synoptic survey of these special agreements. It
includes agreements complementary or supplementary to the General
Convention, agreements applying the provisions of the General Conven-
tion in cases where Members have not yet acceded to the Convention, and
agreements specifying the nature of privileges and immunities to be
enjoyed by certain United Nations bodies in host countries (see also Suppl.
No. 1, Vol. 11 (1958), Suppl. No. 2, Vol. III (1963) and Suppl. No. 3, Vol. IV
(1973)).

Jenks gives a detailed enumeration of these special agreemenis, classi-
fying them in the following categories :

(a) Host agreements (examples : agreements concluded by the World
Health Organization for its regional offices with Egypt, France and
Peru, and by the International Labour Organisation for its field offices
with Mexico, Peru, Turkey and Nigeria).

(b) Agreements relating to special political tasks (examples : agreements
concerning the United Nations Emergency Forces).

(c) Technical assistance and supply agreements.

(d) Agreements concerning particular meetings (example : the Agreement
of 17 August 1951 between the United Nations and France relating
to the holding in Paris of the Sixth Session of the General Assembly).
(C. Wilfred Jenks, International Immunities, 1961, pp. 7-11.)

The texts of all the above-mentioned agreements are grouped in the United
Nations Legislative Series under the title of Legislative Texts and Treaty
Provisions concerning the Legal Status, Privileges and Immunities of Inter-
national Organizations (ST.1 LEG/SER.B10 and 11). Moreover, whenever
an agreement is a “host agreement” or an “agreement on privileges and
immunities”, its principal objective in either case is the regulation of the
legal status of the organization (or an organ or conference thereof) and its
privileges, immunities and facilities within the territory of the host State.
This notion is reflected in the definition of host agreements given by
P. Cahier :

“[Translation] agreements concluded between an international orga-
nization and a State with the object of establishing the status of that

102
172 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

organization within the State in whose territory it has its seat and
defining the privileges and immunities which will be granted to it and
its officials” (Etude des accords de siége conclus entre les organisations
internationales et les Etats où elles résident, Milan, 1959, p. 1, and Le
droit diplomatique contemporain, Geneva/Paris, 1962, p. 45).

Cahier, like Jenks also, includes among host agreements the 1951 Agree-
ment between Egypt and the WHO (Etude des accords de siége..., op. cit.
p. 432).

Having made these observations on “headquarters agreements” and
“agreements on privileges and immunities” in general, I wish now to turn
to the 1951 Agreement between the WHO and Egypt. A careful exami-
nation of the circumstances of its conclusion, the purposes sought to be
achieved by such an instrument and an analysis of its provisions clearly
reveal that the Agreement is a “host agreement”. It was intended to
regulate the legal status and activities of the Regional Office in Alexandria.
The Preamble of the Agreement states :

“Desiring to conclude an agreement for the purpose of determining
the privileges, immunities and facilities to be granted by the Govern-
ment of Egypt to the World Health Organization, to the representa-
tives of its Members and to its experts and officials in particular with
regard to its arrangements in the Eastern Mediterranean Region, and of
regulating other related matters.” (Emphasis added.)

A number of the provisions of the Agreement contain references to
“the Regional Committee of the Eastern Mediterranean Region”, “the
Regional Office in Alexandria”, “the Regional Director in Egypt and his
Deputy” and “the necessary police supervision for the protection of the
seat of the Organization and the maintenance of order in the immediate
vicinity thereof”. These references indicate that one of the basic purposes
of the Agreement is to regulate the activities of the Regional Office in
Alexandria and that it serves as the instrument governing its legal
régime.

The fact that the Office started its operations before the conclusion of
the 1951 Agreement does not change the legal situation. In practice some
de facto arrangements of an interim character precede the formal estab-
lishment of such offices before their consolidation in and consecration by
the agreement governing their legal status. The headquarters agreement of
the United Nations itself was preceded by such provisional arrangements.
On 14 February 1946 the General Assembly, meeting in London, accepted
the invitation of the United States Congress of 10 December 1945 to
establish it headquarters in the territory of the United States. The United
Nations established itself there from that time on, although the headquar-
ters agreement was not concluded until 26 June 1947. The de facto char-
acter of the arrangements which were made prior to the conclusion of the

103
173 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

1951 WHO/Egypt Agreement was confirmed by a representative of the
WHO in a statement, made to the Fourth World Health Assembly in the
course of its consideration of the proposed agreement, in which he

“stressed the fact that the Egyptian Government had so far shown a
large measure of understanding and had in fact accorded the Orga-
nization most of the facilities necessary for the proper functioning of
the regional office at Alexandria. However, although the Organiza-
tion thus enjoyed the most courteous treatment, it would be highly
desirable for such a treatment to be accorded de jure and not de facto”
(WHO, Official Records, No. 35, p. 315).

Of no legal bearing on the 1951 Agreement either is the transfer of
functions from the Alexandria Sanitary Bureau to the Regional Office of
the WHO for the Eastern Mediterranean, whether it was effected by a
unilateral statement by the Egyptian Government or by the statement and
its acceptance which were described by the Director of the Legal Division
of the WHO in his replies to the questions put to him by the Court as
“{Translation] separate but concordant unilateral statements by those
parties” (sitting of 23 Oct. 1980). The transfer of functions from the
Alexandria Sanitary Bureau and the establishment of the Regional Office
in Alexandria are two distinct operations which have different objects and
subject-matters and thus require two separate legal acts.

Furthermore, it is difficult to accept the view that the establishment of
the Regional Office in Alexandria was made by a “unilateral act of the
Organization” or by “an agreement in simplified form” resulting from the
acceptance by Egypt of the decision of the Organization. It involved a
composite legal act and could not be effected by a unilateral decision of the
organization, inasmuch as its field of operation was the territory of a State,
whose consent was necessary. In the long process which the establishment
of a regional office requires, the host State extends an invitation to the
organization to establish one of its subsidiary organs in its territory. Then
the organization decides likewise, a decision in which the host State when it
is a member of the organization concurs, and its individual will is a part of
the general will which produces the decision. Subsequently a number of
preliminary steps are taken and negotiations are held to put them in a
definitive form and embody the legal régime which governs the accumu-
lative institution in a formal instrument. An agreement by which a State
hosts a regional office which enjoys inviolability and immunity from all
forms of legal process requires, according to the constitutional require-
ments of the host State, a number of legislative acts which cannot and are
not based on “agreement in simplified form”. Nor can the organization
give its definitive consent to the setting-up of one of its subsidiary organs
before final agreement on the specific modalities of such a legal régime and
its consecration in an instrument binding on and enforceable vis-a-vis the
host State. And once such an instrument enters into legal force, it inte-
grates the previous acts, arrangements and understandings and becomes

104
174 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

the law governing the operation of the institution, any changes in its rules
and its eventual termination.

The last point which I wish to comment upon concerns the conditions
for the transfer of the Regional Office.

Section 37 of the 1951 Agreement confers upon both parties the right to
denounce the Agreement following failure to agree on certain provisions
requested by either of them. It provides for guarantees to guard against
abrupt denunciation or disruptive termination of the Agreement. It re-
quires consultations between the parties concerning the modifications to
be made in its provisions. It also requires two years’ notice for denuncia-
tion of the Agreement in case the negotiations for revision do not result in
an understanding within one year. The requirements and guarantees con-
tained in Section 37 manifest the intention of the parties to ensure the
security and stability of a regional office, set up for an indefinite period,
through the establishment of which in the territory of the host State the
latter was enabled to continue its regional role in the health field. Such a
role is of long standing and dates back as far as 1831.

It has been argued in some of the statements submitted to the Court that
Section 37 is not a denunciation but a revision clause. It would, it is
contended, apply exclusively to cases of denunciation subsequent to fail-
ure to reach agreement on certain demands for revision, and not to the
transfer of the seat of the Regional Office. I have not found the arguments
in support of such a restrictive interpretation of Section 37 to be warranted
or well conceived. Both the legislative history and the general law of
international organizations lead me to opt for the effective interpretation
of Section 37.

Section 37 of the 1951 Agreement is modelled on a formulation origi-
nally employed in the headquarters agreement of 1946 between Switzer-
land and the International Labour Organisation and subsequently repro-
duced in the headquarters agreement of 1948 between Switzerland and the
World Health Organization. The materials submitted to the Court by the
Legal Adviser of the International Labour Organisation on the negotia-
tions which led to the conclusion of the 1946 Agreement indicate that the
parties intended that denunciation of the Agreement should be required in
order to remove the seat.

The transfer of the seat of the Regional Office at Alexandria would
connote revision of the 1951 host agreement inasmuch as it would deprive
it of its subject-matter at a stroke. To argue that the safeguards provided
for in Section 37 do not apply to the transfer of the seat would imply
conceding to one party to the Agreement the power to circumvent these

105
175 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

guarantees by resorting to a technicality which would allow it to frustrate
the very object of the instrument without complying with the procedure
prescribed for denunciation consequent upon a request for revision of one
or more provisions of the Agreement.

Interpreting Section 37 as requiring the notice period provided by it in
the case of the transfer of the Office is also in conformity with the general
law of international organizations. A study of the headquarters agreements
of international organizations indicates that the requirement of a notice
period is a common feature. Their provisions on the matter could be
considered as evidence of a customary rule. Concern with the security and
stability of arrangements for institutionalized inter-State co-operation is
also reflected in the established rule contained in the constituent instru-
ments of international organizations, requiring a notice period for with-
drawal from membership.

In considering the question of the application of Section 37 of the 1951
Agreement to a transfer of the Regional Office, the Opinion has adopted a
broad approach which views it within “the general legal framework in
which the true legal issues before the Court have to be resolved”. It has
pointed out that whatever view may be held on this question, the fact
remains that certain legal principles and rules are applicable in the case of
such a transfer. They relate to consultations prior to the decision to
transfer, negotiations concerning the conditions and modalities of trans-
fer, and a reasonable transitional period between the notification of the
decision and its eventual coming into effect.

I note with concurrence that one of the final conclusions of the Opinion
(para. 43) states that : “This special legal régime [regulating the Regional
Office] of mutual rights and obligations has been in force between Egypt
and WHO for over thirty years”, that “the result is that there now exists in
Alexandria a substantial WHO institution employing a large staff and
discharging health functions important both to the Organization and to
Egypt itself” and that “any transfer of the WHO Regional Office from the
territory of Egypt necessarily raises practical problems of some impor-
tance”.

I agree with the Opinion’s statement that :

“These problems are, of course, the concern of the Organization
and of Egypt rather than of the Court. But they also concern the Court
to the extent that they may have a bearing on the legal conditions
under which a transfer of the Regional Office from Egypt may be
effected.”

It is evident that all this has to be borne in mind and taken into due account
in the consultations and negotiations between the WHO and Egypt
regarding the determination of what the Opinion refers to as a “reasonable

106
176 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

period of time . . . required to effect an orderly transfer of the operation of
the Office” and “with a minimum of prejudice to the work of the Orga-
nization and the interests of” the host State.

The Opinion rightly points out that what periods of time may be
involved in the observance of duties to consult and negotiate and what
period of notice of termination should be given, are matters which neces-
sarily vary according to the requirements of the particular case. The con-
clusion to be drawn from this general statement when applied to the
present case is obvious inasmuch as the latter concerns an arrangement of
inter-State institutionalized co-operation which is well-established and of
long standing, and has been functioning in an effective manner for the
common interest. It is imperative to protect the legal régime created by
such arrangements from being suddenly and precipitately terminated.

Another point which invites comment on my part relates to what the
Opinion of the Court refers to as “some indications as to the possible
periods involved” in the event of the transfer of the seat of the Regional
Office from the territory of the host State. In reviewing a number of host
agreements concluded by States with various international organizations,
and containing varying provisions regarding the revision, termination or
denunciation of the agreement which were brought to the Court’s atten-
tion, the Opinion rightly makes a distinction between two main groups.
The first group provides the necessary régime for the seat of headquarters
or regional offices “of a more or less permanent character”. The second
group provides a régime for other offices “set up ad hoc and not envisaged
as of a permanent character”. The Opinion rightly includes the host
agreements for regional offices concluded by the WHO in the first cate-
gory. The Court has stated that some indications as to the possible periods
involved can be seen in provisions of host agreements, including Section 37
of the Agreement of 25 March 1951, as well as in Article 56 of the Vienna
Convention on the Law of Treaties and in the corresponding article of the
International Law Commission’s draft article on treaties between States
and international organizations or between international organizations. I
wish to observe that this statement is so general in its scope as to cover the
different categories of host agreement. It should be noted, however, that
the reference in this context to Article 56 of the Vienna Convention on the
Law of Treaties, and to the corresponding article of the International Law
Commission’s draft articles on treaties between States and international
organizations or between international organizations, applies to cases in
which no provision for denunciation is included and hence the residual rule
enunciated in these two articles is required. In the present case concerning
the WHO Regional Office in Egypt, there is no need for any residual rule.
The 1951 Agreement provides a contractual rule which the parties have
adopted. It expresses their intention as to what notice period should apply
to the termination of the activities of the Regional Office. Therefore the
indications which apply to the present case and have particular relevance
are to be found in Section 37 of the 1951 Agreement, supplemented by
whatever may be necessary to provide a reasonable period for an orderly

107
177 INTERPRETATION OF AGREEMENT (SEP. OP. EL-ERIAN)

termination of the activities of the Regional Office in Alexandria, which
was set up as an operational organism concerned with health : the most
imperative of all the technical fields of inter-State co-operation. This
organism, as I mentioned before, was set up as an indefinite arrangement,
is well-established and of long standing, and has discharged its functions
satisfactorily in the common interest of the member States of the region

concerned.

(Signed) Abdullah EL-ERIAN.

108
